EXECUTION COPY

AMENDMENT NO. 6 TO
LOAN AND SERVICING AGREEMENT
This AMENDMENT NO. 6 TO LOAN AND SERVICING AGREEMENT, dated as of March 26, 2013
(this “Amendment”), is executed by and among DT WAREHOUSE IV, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company, as
servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary (“Paying Agent”), and THE ROYAL BANK OF SCOTLAND
PLC, as Program Agent for the Conduit Lenders and the Committed Lenders
(“Program Agent”) and as sole Managing Agent and sole Committed Lender.
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Loan and Servicing Agreement” (defined below).
WITNESSETH:
WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Loan and
Servicing Agreement dated as of July 23, 2010, as amended by Amendment No. 1
dated as of May 13, 2011, Amendment No. 2 dated as of September 19, 2011,
Amendment No. 3 dated as of December 28, 2011, Amendment No. 4 dated as of March
15, 2012 and Amendment No. 5 dated as of March 13, 2013 (the “Loan and Servicing
Agreement”);
WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
SECTION 1.Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof, the Loan and Servicing Agreement is hereby amended as
follows:
1.1        The following definitions of “Senior Interest”, “Senior Interest
Margin” and “Senior Interest Rate” are hereby added to Section 1.01 of the Loan
and Servicing Agreement in their appropriate alphabetical order therein:
“Senior Interest” means, for any Loan and any Interest Period, the sum for each
day during such Interest Period of the following:
IR x PA/CB
where:




--------------------------------------------------------------------------------



IR    =    the Senior Interest Rate.
PA    =    the Principal Amount of such Loan on such day.
CB    =    (i) in the case of a Loan, the Interest Rate for which is based on
the Base Rate, 365 and (ii) in the case of any other Loan, 360.”
“Senior Interest Margin” means the amount set forth in clause (i) of the
definition of “Margin”.
“Senior Interest Rate” means, with respect to a Loan on any day, an interest
rate per annum equal to the sum of the Senior Interest Margin plus the Adjusted
LIBO Rate for such Interest Period; provided, however, that:
(i)    if a LIBOR Disruption Event is continuing on such day,
(ii)    if the applicable Lender does not receive a request, by no later than
12:00 p.m. (New York City time) on the Business Day preceding the first day of
the related Interest Period that such Loan shall be funded at the Adjusted LIBO
Rate,
(iii)    if, after giving effect to such Loan, the aggregate Principal Amount of
all Loans held by the applicable Lender, is less than $500,000, or
(iv)    if the Borrower elects to fund such Loan at the Base Rate,
the Senior Interest Rate shall be an interest rate per annum equal to the Base
Rate in effect from time to time during such Interest Period plus the Senior
Interest Margin.


1.2        The definitions of “Commitment Termination Date”, “Fee Letter”,
“Overconcentration Amount”, and “Reserve Percentage” set forth in Section 1.01
of the Loan and Servicing Agreement are hereby amended and restated as follows:
“Commitment Termination Date” means March 25, 2014, as such date may be extended
from time to time pursuant to Section 2.08.
“Delinquency Measurement Contract” means, as of any date of determination, a
Contract, other than a Charged-Off Contract, as to which all or any portion of
any Scheduled Payment in excess of 10.00% of such Scheduled Payment is due and
unpaid for more than 60 days but less than 121 days.
“Fee Letter” means the Third Amended and Restated Fee Letter dated as of March
26, 2013, between the Program Agent and the Borrower, as amended, restated,
supplemented or otherwise modified from time to time.
“Overconcentration Amount” means, at any time, the sum of (i) the amount, if
any, by which the aggregate Principal Balances of all Eligible Contracts as to
which the related Contract Debtor is rated “B” or below pursuant to the Credit
and Collection Policy exceeds




--------------------------------------------------------------------------------



the product of 75.00% and the aggregate Principal Balances of all Eligible
Contracts at such time, plus (ii) the amount, if any, by which the aggregate
Principal Balances of all Eligible Contracts as to which the related Contract
Debtor is rated “C” or below pursuant to the Credit and Collection Policy
exceeds the product of 40.00% and the aggregate Principal Balances of all
Eligible Contracts at such time, plus (iii) the amount, if any, by which the
aggregate Principal Balances of all Eligible Contracts as to which the related
Contract Debtor is rated “C-” or below pursuant to the Credit and Collection
Policy exceeds the product of 9.00% and the aggregate Principal Balances of all
Eligible Contracts at such time, plus (iv) the amount, if any, by which the
aggregate Principal Balances of all Eligible Contracts as to which the related
Contract Debtor is rated “D+” or below pursuant to the Credit and Collection
Policy exceeds the product of 2.50% and the aggregate Principal Balances of all
Eligible Contracts at such time, plus (v) the amount, if any, by which the
aggregate Principal Balances of all Eligible Contracts as to which the Contract
Debtors have an address in a particular State (other than Texas or Florida)
exceeds the product of 15% and the aggregate Principal Balances of all Eligible
Contracts at such time, plus (vi) the amount, if any, by which the aggregate
Principal Balances of all Eligible Contracts as to which the Contract Debtors
have an address in Texas exceeds the product of 30% and the aggregate Principal
Balances of all Eligible Contracts at such time, plus (vii) the amount, if any,
by which the aggregate Principal Balances of all Eligible Contracts as to which
the Contract Debtors have an address in Florida exceeds the product of 22.5% and
the aggregate Principal Balances of all Eligible Contracts at such time, plus
(viii) the amount by which the aggregate Principal Balances of all Eligible
Contracts as to which all or part in excess of 10.00% of any Scheduled Payment
is 31 or more but less than 61 days delinquent exceeds the product of 5.00% and
the aggregate Principal Balances of all Eligible Contracts at such time, plus
(ix) the amount by which the aggregate Principal Balances of all Eligible
Contracts as to which the original term to maturity exceeds sixty-eight (68)
months exceeds the product of 5.00% and the aggregate Principal Balances of all
Eligible Contracts at such time.
“Reserve Percentage” means, at any time, the sum of (i) 35.0% plus (ii) if
either (a) the Rolling Average Charged-Off Losses Ratio (Managed Portfolio
Contracts) or the Rolling Average Charged-Off Losses Ratio (Pledged Contracts)
exceeds 3.15% for two (2) or more consecutive Accounting Periods or (b) the
Rolling Average Delinquency Ratio (Managed Portfolio Contracts) or the Rolling
Average Delinquency Ratio (Pledged Contracts) exceeds 7.0% for two (2) or more
consecutive Accounting Periods, 10% for each of the three succeeding Accounting
Periods, as the same may be adjusted pursuant to Section 5.01(o).
1.3        The definition of “Eligible Contract” set forth in Section 1.01 of
the Loan and Servicing Agreement is hereby amended by deleting clause (i)
thereof and substituting, in lieu thereof, respectively, the following:
(i) which (i) has an original term to maturity that is not less than twelve (12)
months and does not exceed sixty-two (62) months, or such other period as may be
agreed to from time to time by the Borrower and the Program Agent, provided that
(x) for Receivables as to which the Contract Debtor is rated “C” the original
term to maturity (1) is not less than twelve (12) months, (2) does not exceed
sixty-eight (68) months and (3) as to which the




--------------------------------------------------------------------------------



original term to maturity exceeds sixty-two (62) months, does not exceed the
product of 15.00% and the aggregate Principal Balances of all Eligible Contracts
rated “C” at such time, (y) for Receivables as to which the Contract Debtor is
rated “B” the original term to maturity is not less than twelve (12) months and
does not exceed seventy (70) months, and (z) for Receivables as to which the
Contract Debtor is rated “A” the original term to maturity is not less than
twelve (12) months and does not exceed seventy-two (72) months, (ii) the
Schedule of Payments has equal periodic payments except for payments due during
the first 90 days of the term of such Contract, and except for the final payment
which may be less than the other equal payments, and the payment obligation is
in United States dollars, and (iii) does not cause the weighted average (based
on Principal Balances of the applicable Eligible Contracts) original term to
maturity of all Eligible Contracts that are Pledged Contracts to exceed
sixty-five (65) months; provided that the Pledged Contracts rendered ineligible
solely pursuant to the foregoing clause (iii) shall be selected by the Borrower
from the Pledged Contracts with the longest original term to maturity and only
with Principal Balances required to reduce such weighted average original term
to maturity of all Eligible Contracts that are Pledged Contracts to or below
sixty-five (65) months; provided that any such ineligible Pledged Contract may
be subsequently designated by the Borrower as an “Eligible Contract” if the
eligibility of such Pledged Contract would not cause such weighted average
original term to maturity of all Pledged Contracts to exceed sixty-five (65)
months;
1.4        The definition of “Level Two Trigger Event” set forth in Section 1.01
of the Loan and Servicing Agreement is hereby amended by deleting clause (a)
thereof and substituting, in lieu thereof, respectively, the following:
(a)     the Rolling Average Delinquency Ratio (Managed Portfolio Contracts) or
the Rolling Average Delinquency Ratio (Pledged Contracts) shall exceed 8.0% on
two or more consecutive Measurement Dates; or
1.5        Section 2.06(b) of the Loan and Servicing Agreement is hereby amended
as follows:
(i)    clause (iii) thereof is amended and restated in its entirety as follows:
(iii)    third, to each Managing Agent (for the account of the Lenders in the
related Lender Group), on a pro rata basis, an amount equal to the aggregate
accrued and unpaid Interest (but not in excess of the Senior Interest) and
Liquidity Fees then due and payable to the Lenders in respect of the preceding
Interest Period, together with any accrued and unpaid Interest (but not in
excess of the Senior Interest) and Liquidity Fees from prior Interest Periods;
(ii)    clauses (v) through (viii) thereof are renumbered as clauses (vi)
through (ix), and the references to “fifth” through “eighth” set forth therein
are renumbered as “sixth” through “ninth”, respectively; and
(iii)    the following new clause (v) is added immediately following clause (iv)
thereof:




--------------------------------------------------------------------------------





(v)    fifth, to each Managing Agent (for the account of the Lenders in the
related Lender Group), on a pro rata basis, an amount equal to any accrued and
unpaid Interest then due and payable to the Lenders in respect of the preceding
Interest Period, together with any accrued and unpaid Interest from prior
Interest Periods, in either case, to the extent not paid pursuant to clause
(iii) above;
1.6        Section 2.07(b) of the Loan and Servicing Agreement is hereby amended
as follows:
(i)    clause (iv) thereof is amended and restated in its entirety as follows:
(iv)    fourth, to the Lenders, the Managing Agents and the Program Agent, on a
pro rata basis, an amount equal to the aggregate accrued and unpaid Interest
(but not in excess of the Senior Interest) and Liquidity Fees;
(ii)    clauses (viii) and (ix) thereof are renumbered as clauses (ix) and (x),
and the references to “eighth” and “ninth” set forth therein are renumbered as
“ninth” and “tenth”, respectively; and


(iii)    the following new clause (viii) is added immediately following clause
(vii) thereof:


(viii)    eighth, to the Lenders, the Managing Agents and the Program Agent, on
a pro rata basis, an amount equal to the aggregate accrued and unpaid Interest
to the extent not paid pursuant to clause (iv) above;
1.7        Section 5.01(q) of the Loan and Servicing Agreement is hereby amended
and restated in its entirety as follows:
(q)    Rating Reaffirmations. On or prior to each Rating Reaffirmation Date, the
Borrower shall request from DBRS a written reaffirmation that the Notes have a
rating of A- or higher and, within two Business Days of receipt of any such
reaffirmation, shall distribute copies thereof to the Program Agent and the
Managing Agents. (The Borrower acknowledges that the Program Agent may request
from DBRS a written reaffirmation of the rating of the Notes at any time.
1.8        Section 5.02(i)(ii) of the Loan and Servicing Agreement is hereby
amended and restated in its entirety as follows:
(ii) Promptly and in no event more than two (2) Business Days after any
Responsible Officer of the Borrower obtains knowledge of any amendment,
modification, supplement or other change to the Credit and Collection Policy or
the implementation thereof or day to day collection practices that could have an
adverse effect on the collectability of the Pledged Contracts, the statement of
a Responsible




--------------------------------------------------------------------------------



Officer of the Borrower setting forth the details of such amendment,
modification or supplement.
1.9        Section 5.03(c) of the Loan and Servicing Agreement is hereby amended
and restated in its entirety as follows:
(c)    Change in Business or Credit and Collection Policy. Make any change in
(i) the Credit and Collection Policy which could be reasonably expected to
result in a Material Adverse Change, (ii) the implementation of the Credit and
Collection Policy or its day to day collection practices that could have an
adverse effect on the collectability of the Pledged Contracts, or (iii) the
character of its business.


1.10        Section 6.02(g) of the Loan and Servicing Agreement is hereby
amended and restated in its entirety as follows:
(g)    On behalf of the Borrower and the Program Agent for the benefit of the
Lenders, the Servicer shall use its best efforts, consistent with its customary
servicing procedures, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Pledged Contract as to which the Servicer shall
have determined eventual payment in full is unlikely. From time to time, as
appropriate for servicing or foreclosing upon any Pledged Contract, the Borrower
shall, upon written request of the Servicer, execute such documents as shall be
reasonably necessary to prosecute any such proceedings. The Servicer shall
follow such customary and usual practices and procedures as it shall deem
necessary or advisable in its servicing of Contracts, which may include
reasonable efforts to realize proceeds from the repossession of the related
Financed Vehicle. The Servicer shall follow such Accepted Servicing Practices as
it shall deem necessary or advisable in its servicing of Contracts. The Servicer
shall use all commercially reasonable efforts to maximize proceeds from the
repossession of a Financed Vehicle securing any Pledged Contract, which may
include selling such Financed Vehicle at auction, public or private sale, or to
an Affiliate of the Servicer, provided that (i) any such sale to an Affiliate is
for fair market value, (ii) any such sale to an Affiliate does not have a
material adverse effect on the Lenders and (iii) the aggregate proceeds from the
sale to such Affiliates of repossessed Financed Vehicles not sold through
auction securing any Pledged Contract in any calendar month does not exceed
20.0% of the aggregate proceeds from the sale of all repossessed Financed
Vehicles securing any Pledged Contract. The foregoing shall be subject to the
provision that, in any case in which the Financed Vehicle shall have suffered
damage, the Servicer shall not expend funds in connection with the repair or the
repossession of such Financed Vehicle unless it shall determine in its
reasonable discretion that such repair and/or repossession will increase the Net
Liquidation Proceeds by an amount greater than the amount of such expenses.


1.11    Section 7.01(z) of the Loan and Servicing Agreement is hereby amended
and restated in its entirety as follows:




--------------------------------------------------------------------------------



(z) The Notes shall cease to be rated by DBRS or the rating of the Notes by DBRS
shall be A- or below and such condition shall continue unremedied for 30 days,
provided such condition shall not constitute an Event of Termination if (i) the
Notes would be rated higher than A- if the Reserve Percentage were higher (and
no other change to this Agreement were required), (ii) the Borrower executes an
amendment which effects a change in the Reserve Percentage to such higher level
and (iii) the sole reason that such amendment does not become effective is the
failure of the Program Agent to execute such amendment;


SECTION 2.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.
SECTION 3.    Representations, Warranties and Confirmations. Each of the
Servicer and the Borrower hereby represents and warrants that:
3.1        It has the power and is duly authorized to execute and deliver this
Amendment.
3.2        The execution and delivery of this Amendment has been duly authorized
by all corporate or limited liability company action necessary on its part.
3.3        This Amendment and the Loan and Servicing Agreement as amended
hereby, constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.
3.4        Immediately prior, and after giving all effect, to this Amendment,
the covenants, representations and warranties of each such party, respectively,
set forth in the Loan and Servicing Agreement and as amended hereby, are true
and correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).
3.5        Immediately prior, and after giving all effect, to this Amendment, no
event, condition or circumstance has occurred and is continuing which
constitutes an Event of Termination or Incipient Event of Termination.
SECTION 4.    Entire Agreement. The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
SECTION 5.    Effectiveness of Amendment. Except as expressly amended by the
terms of this Amendment, all terms and conditions of the Loan and Servicing
Agreement shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment is effective only for the specific purpose for which
it is given and shall not operate as a consent, waiver, amendment or other
modification of any other term or condition set forth




--------------------------------------------------------------------------------



in the Loan and Servicing Agreement or any right, power or remedy of any Program
Agent under the Loan and Servicing Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan and Servicing Agreement to “this
Agreement” or “this Loan and Servicing Agreement” or words of like import shall
mean and be references to the Loan and Servicing Agreement as amended hereby,
and each reference in any other Facility Document to the Loan and Servicing
Agreement or to any terms defined in the Loan and Servicing Agreement which are
modified hereby shall mean and be references to the Loan and Servicing Agreement
or to such terms as modified hereby.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.
SECTION 8.    Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.
SECTION 9.    Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.
SECTION 10.    Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.
SECTION 11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.
DT WAREHOUSE IV, LLC
By: /s/ Mark Sauder            
Name: Mark Sauder
Title: President
DT CREDIT COMPANY, LLC
By: /s/ Jon Ehlinger            
Name: Jon Ehlinger
Title: Secretary
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Backup Servicer, Paying Agent and Securities Intermediary
By: /s/Tara H. Anderson            
Name: Tara H. Anderson
Title: Vice President
THE ROYAL BANK OF SCOTLAND PLC
as Program Agent, sole Managing Agent and sole
Committed Lender
By: RBS Securities Inc., as agent


By: /s/ Michael Zappaterrini            
Name: Michael Zappaterrini
Title: Managing Director




